.Mr. Chief .Justice Smyth
dissenting:
I am unable to concur in the judgment of the comb. i>y the decision just delivered, a plea of guilty in the trial court, no matter how freely made, if subsequently withdrawn, cannot afterwards be used against the defendant as evidence upon his trial in a criminal case. The question is new in this jurisdiction. It is said that there are not many decisions one way or the other upon the question, and that those which exist are fairly well divided in point of number, some favoring the admission of the plea and others opposing it. It is then for us to decide which is sustained by the better reasoning. To my mind there *494is no sound argument' for holding, in the absence of a statute on the subject, that the voluntary confession of guilt by an adult, no matter where made, is not admissible against him. lie is a free agent, and should be held responsible, under all circumstances and everywhere for his deliberate acts. If he had confessed his guilt in a magistrate’s court, but subsequently asserted innocence in the trial court, the confession could be used against him. Upon this point the authorities seem to be agreed. (State v. Call. 100 Me. 403, 61 Atl. 833; Green v. State, 40 Fla. 474, 24 So. 537, 11 Am. Crim. Rep. 253; People v. Gould, 70 Mich. 240, 14 Am. St. Rep. 493, 38 N. W. 232; State v. Briggs, 68 Iowa, 416, 27 N. W, 358; Dantz v. State, 87 Ind. 398; Com. v. Brown, 150 Mass. 330, 23 N. E. 49; Ehrlick v. Com. 125 Ky. 742, 10 L.R.A.(N.S.) 995, 128 Am. St. Rep. 269, 102 S. W. 289; People v. Jacobs, 165 App. Div 721, 151 N. Y. Supp. 522; Beason v. State, 43 Tex. Crim. Rep. 442, 60 L.R.A. 193, 67 S. W. 96; Mexico v. Harris, 115 Mo. App. 707, 92 S. W. 505.)
In the Call Case, the supreme judicial court of Maine, referring to a former plea, said:' “A plea of guilty in court is a confession of the crime charged in the complaint or indictment, and it may be proved like any other confession.” In principle the confession in a magistrate’s comet cannot be distinguished from a plea in the trial court. Both are parts of a judicial proceeding. The confession before the magistrate is not admissible until its voluntariness has been established; neither should bo the plea of guilty in the trial court. But Avhen this is done, it seems to me there can be no just cause for rejecting it. If the defendant had freely made a confession of guilt on the street in a casual, perhaps thoughtless, conversation, or in a jail, or anywhere else except in the trial court, it. Avould be admissible, it seems, against him. AA’hy discriminate against the trial court ? The confession there is usually made after a long time for deliberation and ample opportunity to consult counsel. On what footing should it be denied probative force AAhile this force is accorded to admissions made in other places perhaps Avith less consideration and certain]}’ under circumstances less solemn. Not only that — a trial court plea of *495guilty cannot be used, according to the majority opinion, even though there- is uncontradicted evidence that it was made on the advice of counsel and with the utmost deliberation and freedom.
In State v. Hermanson, 22 N. D. 125, 132 N. W. 415, Ann. Cas. 1914A, 1052, the court decided that “a plea of guilty to be admissible in evidence need not have been made in the prosecution in which it is offered.”
The supreme court of Kentucky in Ehrlick v. Com. 125 Ky. 742, 10 L.R.A.(N.S.) 995, 128 Am. St. Rep. 269, 102 S. W. 289, said of a defendant: ‘TLis own admissions, voluntarily made, were clearly competent evidence against him. That he made the confession in court can detract nothing from its relevancy or its probative force. He was not bound to' have pleaded guilty in the police court. His plea was voluntary, was understandingly made, and was made for the express purpose of admitting the truth. * * * ”
In the loading case of State v. Carla, 90 Conn. 79, L.R.A. 1916E, 634, 96 Atl. 411, we find this- pronouncement: “It would seem that the same principle which admits the admission or confession of the accused in the lower court to'be introduced against him in the, upper court should admit, with the same consequence, his confession by a plea of guilty, afterward withdrawn, in the; upper court. * * * AYithdrawal of the plea, withdraws the evidence of conviction, but it does not’withdraw the fact that such a plea was entered. It is as competent to give evidence of that fact as to give evidence that a similar fact occurred in the justice or magistrate’s court. Neither is conclusive upon the accused.” To my mind this reasoning is unanswerable.
For more than thirty years there; was a statute of the United States providing that “no pleading of a party * * * shall be given in evidence * * * against him * * * in any criminal proceeding. * * * ” Rev. Stat. sec. 860. Clearly, under this, a plea of guilty, which is a pleading, would be incompetent as evidence. But this statute was repealed in 1910. 36 Stat. at L. 352, chap. 216. This is a revealing in*496stance of the fact that Congress was unwilling that such a restriction should exist.
Defendant relies upon People v. Ryan, 82 Cal. 617, 23 Pac. 121; State v. Meyers, 99 Mo. 107, 12 S. W. 516; Wharton, Ev. sec, 638; 2 Enc. Pl. & Pr. 779; 8 R. C. L. p. 112; 12 Cyc. 426; and Abbott, Crim. Trial Brief, p. 314, as establishing 1hat a withdrawn plea of guilty is not valid evidence tending to show guilt. When critically examined, they do not uphold his conten fcion.
In the Byan Case the court was construing a statute. It said: “We do not think the legislature, in passing the law in which the defendant was allowed to nullify and render functus officio his plea of guilty by substituting or putting in place of it a plea of not guilty, intended to say that notwithstanding such substitution and doing away with the first plea, it may be given in evidence and sometimes serve as the only conclusive proof of a man’s guilt under a plea of not guilty.” This means that the legislature, in the judgment of the court, had forbidden the use of the plea as evidence against the accused. Besides, it seems to be a rule of decision in California that a superseded pleading, even in a civil case, becomes fmicim officio and is without evidentiary value as an admission. Mecham v. McKay, 37 Cal. 154; Ponce v. McElvy, 51 Cal. 222; Wheeler v. West, 71 Cal. 126, 11 Pac. 871. This being so in a civil case, it is not difficult to understand why a superseded.pleading in a criminal case could not be used as evidence against the pleader.
In the Meyers Case, the court rejected the plea on the assumption that “it must, if received in evidence, be conclusive of the defendant’s guilt.” • This is a radical misconception and seems to. bo based upon a statement found in Roscoe’s Criminal Evidence, 8th ed. 40. I do not claim for the evidence any .such effect; nor do the authorities or the reason which support the inception of the plea give it that importance.. It is to be treated as a confession merely, to be weighed and measured by the jury and given effect or totally rejected as the triers of fact may think proper.
Hence I do not think either of these decisions is, in principle, *497opposed to the admission of a plea of guilty for the purpose just indicated.
Wharton’s Criminal Evidence, 10th ed. which, as Í view it, is quite different upon this point from its 9th and earlier editions, cites three cases in support of its statement that a withdrawn plea cannot be used in evidence. I have examined each of those cases, one English and two American, and none even touch the subject. They all deal with the right of the defendant to withdraw a plea of guilty, — quite a different matter. The rule announced in Ene. PI. & Pr.; It. C. L. and Oyc. cited in support of the defendant, rests entirely upon the decision in the Ryan Case, which, as 1 have shown, is distinguishable from the case at. bar. Abbott’s Criminal Trial Brief also cites tbe Ryan Case and in addition Com. v. Lannan. 13 Allen, 563. In the latter ease the plea was signed by defendant's counsel only. Of course it could not be used as evidence against him.
Prom the foregoing, these deductions follow: (a) That by the voice of the authorities, practically unanimous, a ploa of guilty in a lower court, if voluntarily made, is admissible as evidence against the defendant in the trial court; (b) that the authorities cited in the majority opinion, when properly understood, do not warrant the proposition that a plea withdrawn in the .trial court may not afterwards be used against the defendant as a confession; and (e) that the weight of reason and authority supports the conclusion that such a plea is competent as evidence against the defendant upon a subsequent trial.
¡Something is said about the humanity of the rale which opposes the, admission of the plea, and inferentially the inhumanity of its converse. But if it is not inhuman to admit a confession of guilt before a magistrate", how does it become so to admit one made before a trial judge after" greater time for thought by the defendant ?
In the case at bar the defendant objected to the admission of the plea because, as be alleged, it had not been voluntarily made. Thus the burden was thrown upon the government to lay the proper foundation for its introduction, and the court in receiving it without such foundation erred; but the defendant extracted from this error all its vice by assuming the responsi*498bility of showing that the plea was not voluntarily made, and then requesting the court to instruct the jury that, if they found it was not so made they should disregard it, which request was granted. AVe must assume that the jury, if they attached any value to the plea, denuded that it was voluntary; hence the error conn pitted in admitting it is not reversible.
The- bar associations of the country, writers on juridical subjects, sociologists, and others who have given thought to the matter, complain of the great laxity which exists in the administration of oiir criminal law. They point out that one who can, through the skill of counsel, avail himself of all the opportunities the law affords for escape, may have little fear of punishment; that the course between an indictment and the final conviction, which may be made very long, has numerous byways for escape; and that as a result there is little respect for our criminal law in certain quarters.
However this may be, I am not willing, in the absence of legislation, and especially after Congress' has indicated a contrary view (36 Stat. at L. 352, chap. 216, supra), to make more difficult the government’s work in attempting to bring to justice men charged with crime. Such men are undoubtedly entitled to a fair trial, hut they are not deprived of such a trial by the court admitting in evidence against them their own voluntary statements.
In my opinion the defendant was rightfully convicted, and the judgment should be affirmed.